EXHIBIT 10.1

GENERAL AND SPECIAL RELEASE AGREEMENT

1. Virco Mfg. Corporation (“Virco”) has made a voluntary resignation package
available to all regular employees who choose to resign their employment no
later than September 16, 2011. I have decided to voluntarily resign my
employment with Virco and sign this General and Special Release Agreement in
exchange the following payments:

 

  (a) A lump sum payment equal to eight (8) hours of pay (pro-rated, if I am a
part-time employee) at my base wage or salary for each full year that I have
been employed at Virco, less applicable tax and payroll deductions;

AND

 

  (b) A lump sum payment in the amount corresponding to my length of service on
the following chart (pro-rated if I am a part-time employee), less applicable
tax and payroll deductions:

 

•    Less than six (6) full years of employment:

   $ 1,000   

•    At least six (6) but less than eleven (11) full years of employment:

   $ 3,000   

•    At least eleven (11) but less than sixteen (16) full years of employment:

   $ 6,000   

•    At least sixteen (16) but less than twenty-one (21) full years of
employment:

   $ 9,000   

•    At least twenty-one (21) but less than twenty-six (26) full years of
employment:

   $ 12,000   

•    At least twenty-six (26) but less than thirty-one (31) full years of
employment:

   $ 15,000   

•    Thirty-one (31) or more full years of employment:

   $ 20,000   

2. In consideration of the payments in paragraph 1, I release and discharge
Virco and its subsidiaries and all their past, present and future officers,
employees, representatives or agents from all claims, damages, and demands of
whatever kind, known or unknown, up to the date I sign below (“disputes”),
including but not limited to, any disputes arising out of or in any way related
to any of the circumstances of my employment or separation of employment with
Virco. I release all disputes relating to or arising out of any municipal, state
or federal statute, ordinance, regulation, order, contract, or common law,
including but not limited to any claims under the federal Worker Adjustment and
Retraining Notification Act and California Labor Code Sections 1400 to 1408.



--------------------------------------------------------------------------------

3. I understand that this Release also extends to all disputes by me against
Virco whether known or unknown, suspected or unsuspected, past or present, and
whether or not they arise out of or are attributable to the circumstances of my
employment or termination of employment with Virco. If I am a California
resident, I hereby expressly waive any and all rights under Section 1542 of the
California Civil Code, which reads in full as follows:

Section 1542. General Release. A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

If I am a resident of any other state that has any law similar to Section 1542
of the California Civil Code, I hereby expressly waive any and all right under
any such similar state law.

4. I further understand and agree that neither the payment under this Release
nor the offer of this Release, or any part of it, shall constitute or be
construed as an admission of any alleged liability or wrongdoing whatsoever by
Virco, which is expressly denied by Virco.

5. This General and Special Release Agreement constitutes a single integrated
contract expressing the entire resignation and release agreement between Virco
and me. There are no other agreements, written or oral, express or implied,
between the parties concerning the subject matter hereof, except the provisions
set forth in this Release.

6. I acknowledge that I am fully competent to manage my business affairs, that I
have carefully read this General and Special Release Agreement, that I fully
understand its final and binding effect, that the only promises made to me to
sign this release are those stated and contained in this release, and that I am
signing this agreement knowingly and voluntarily.

 

AGREED AND ACCEPTED:     Dated:                         , 2011        
(employee’s signature)           (employee’s printed name)  